INVESTMENT MANAGERS SERIES TRUST 2220 E. Route 66, Suite 226 Glendora, CA 91740 December 19, 2014 VIA EDGAR Securities and Exchange Commission treet N.E. Division of Investment Management Washington, D.C. 20549 RE: Investment Management Series Trust (the “Trust”) (CIK: 0001318342) Post-Effective Amendment No. 584 to the Trust’s Registration Statement (Accession No. 0001398344-14-006520) File Nos. 333-122901 and 811-21719 To the Commission: Pursuant to Rule 477 under the Securities Act of 1933, as amended (the “Act”), the Trust hereby requests the withdrawal of its Post-Effective Amendment No. 584 under the Act and Amendment No. 597 under the Investment Company Act of 1940, as amended, to the Trust’s Registration Statement on Form N-1A together with all exhibits filed herewith (EDGAR Submission Type 485BPOS/Accession No. 0001398344-14-006520) (the “Amendment”). The Amendment was filed electronically with the Securities and Exchange Commission via EDGAR on December 19, 2014 and is being withdrawn because the Amendment was inadvertently filed under “485(b) POS” instead of “485(a) POS”. Your assistance in this matter is greatly appreciated. If you should have any questions regarding this request, please do not hesitate to contact the undersigned at (626) 914-1041. Thank you for your assistance in this matter. Sincerely, /s/ RITA DAM Rita Dam Investment Managers Series Trust
